Citation Nr: 1747354	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  12-08 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a separate compensable rating for an acquired psychiatric disorder associated with service-connected residuals of prostate cancer status-post brachytherapy and Lupron.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from January 1966 to November 1977.

This appeal arises before the Board of Veterans' Appeals (Board) from a December 2010 rating decision in which the Department of Veteran Affairs (VA) Muskogee, Oklahoma, Regional Office (RO) reduced the 100 percent rating assigned for the residuals of the Veteran's prostate cancer to 20 percent, effective from March 1, 2011.  The Board remanded the case in May 2014 and October 2015 for further development.  In May 2016, the Board determined that the evidence of record raised the issue of a separate compensable rating for mental stress associated with service-connected residuals of prostate cancer status-post brachytherapy.  In May 2016 and June 2017, the Board remanded the issue for further development.  

In July 2012, the Veteran testified at a hearing before the undersigned via video conference.  A transcript of the hearing is associated with the record.


FINDING OF FACT

The Veteran does not manifest symptoms of an acquired psychiatric disorder distinct from the Veteran's service-connected PTSD at a compensable rate.


CONCLUSION OF LAW

The criteria for a separate compensable rating for an acquired psychiatric disorder associated with service-connected residuals of prostate cancer status-post brachytherapy and Lupron have not been met.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.14, 4.25, 4.31, 4.115a Diagnostic Code 7528, 4.130 Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

SEPARATE COMPENSABLE RATING

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016). 

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  Cullen v. Shinseki, 24 Vet. App. 74 (2010).

The Veteran currently has a 20 percent disabling evaluation for residuals of prostate cancer status-post brachytherapy and Lupron.  Under 38 C.F.R. § 4.115a, Diagnostic Code 7528 (2016), malignant neoplasms of the genitourinary system are assigned a 100 percent rating.  The note following the diagnostic code provides that, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence of metastasis, the disability is to be rated based on residuals of voiding dysfunction or renal dysfunction, whichever is predominant.  

The Veteran is also currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, at a 70 percent disabling evaluation.  Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders (General Rating Formula), a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

In order to obtain a separate rating for an acquired psychiatric disorder, the Veteran's symptoms, distinct from the Veteran's service-connected PTSD, must manifest at a compensable rate.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating have not been met. 38 C.F.R. § 4.31 (2016).  Under 38 C.F.R § 4.130, Diagnostic Code 9411 (2016), a mental condition is compensable at a 10 percent rating when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

The Veteran contends that his service-connected residuals of prostate cancer status-post brachytherapy and Lupron have caused him mental stress separate from his service-connected PTSD.

Turning to the record of evidence, in a September 2012 VA psychiatric examination, the examiner stated that the Veteran experienced several symptoms of PTSD, including chronic sleep impairment.

In November 2016, the Veteran was afforded a VA examination.  The Veteran reported that he had no history of mental health treatment, but that he did have a history of over-the-counter sleep medication use.  The Veteran also reported that he began taking sleep medication around 2005 because he became really antsy.  The Veteran stated that he had taken medication intermittently from that time until the present time.  He went on to state that he currently took sleep medications approximately once or twice a week. 

The examiner noted that the Veteran did not endorse symptoms adequate to support a diagnosis of major depressive disorder and did not make any statements that would connect his history of prostate cancer to a decline in his mental health.  The examiner also noted that the Veteran did not seek any counseling or support around the time of his cancer diagnosis.  The examiner reported chronic sleep impairment as a result of the disorder.  The examiner also observed that the Veteran reported nightmares related to his trauma in Vietnam.  The examiner stated that the Veteran had a diagnosis of nightmare disorder.  The examiner determined that the mental condition had been formally diagnosed, but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner also determined that the Veteran's mental stress was less likely than not the result of his prostate cancer treatment.  The examiner explained that the only mental health condition the Veteran met the diagnostic criteria for was a nightmare disorder, and the Veteran made no connection between his symptoms and his prostate disorder and/or treatment.

In a June 2017 addendum opinion, the examiner further explained that she did not know of any research in the psychological literature supporting a causal connection between prostate disability and nightmare disorder.  The examiner went on to state that nightmare disorder was a complex condition with many potential causes, including the use of OTC sleeping pills, something the Veteran had been taking since 2005. 

The Board finds that the November 2016 medical opinion along with the June 2017 addendum opinion are bolstered by detailed rationale.  The examiner reviewed the Veteran's medical history, noted the possible causes of the Veteran's nightmare disorder based on his current diagnoses, and considered the Veteran's lay statements in formulating this opinion.  Therefore, the Board finds these opinions to be highly probative in nature.

The Board finds that the probative evidence of record weighs heavily against the assignment of a separate compensable rating for an acquired psychiatric disorder secondary to service-connected residuals of prostate cancer status-post brachytherapy and Lupron.  There is no evidence of record to establish that the Veteran's diagnosed nightmare disorder is associated with the Veteran's residuals of his prostate cancer.  Moreover, the September 2016 examiner reported symptoms such as sleep impairment; however, such symptoms are contemplated under the Veteran's disabling evaluation for PTSD.  Furthermore, while the Veteran does experience some symptoms of nightmare disorder, his condition is not so severe as to cause any occupational and social impairment.  For these reasons, a separate compensable rating is not warranted. 


ORDER

Entitlement to a separate compensable rating for an acquired psychiatric disorder distinct from the Veteran's service-connected PTSD is denied. 



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


